Citation Nr: 0213174	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increase in a 40 percent rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to May 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increase in a 40 
percent rating for bilateral hearing loss..


FINDINGS OF FACT

The veteran's bilateral hearing loss is presently manifested 
by no more than auditory acuity level VII in the right ear 
and level VI in the left ear.


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims a rating higher than 40 percent for his 
service-connected bilateral hearing loss. 

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been informed of 
evidence needed to substantiate his claim.  He has been 
provided with VA examinations, and pertinent medical records 
have been obtained.  There is no additional development 
indicated.  The Board concludes that the notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  The Board notes that 
this is the basic method for rating hearing loss.  38 C.F.R. 
§ 4.85 (2001). 

A regulation, 38 C.F.R. § 4.86 (2001), also provide an 
alternative method for evaluation of exceptional patterns of 
hearing impairment.  Such regulation provides: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The veteran's current 40 percent rating for bilateral hearing 
loss was established years ago under prior rating criteria.  
In March 2000, he filed his current claim for an increased 
rating.  As pointed out by the RO, a change in the rating 
schedule alone may not serve as a basis to reduce his rating.  
See 38 U.S.C.A. § 1155.

At a December 2001 hearing before an RO hearing officer, the 
veteran and his wife testified with regard to difficulties he 
experienced with his hearing.  A supporting November 2000 
statement from the Commander of a local VFW Post was also 
submitted.

VA outpatient treatment records show that the veteran was 
issued hearing aids for his hearing loss.  The medical 
evidence also contains the report of an August 1999 VA 
outpatient audiological examination and an August 2000 
private audiological examination.  The August 1999 VA 
examination is inadequate for rating purposes as it does not 
include pure tone threshold findings at 3000 hertz.  
Similarly, the August 2000 private audiological examination 
also appears inadequate for VA rating purposes as it does not 
appear to include findings of a controlled speech 
discrimination test (Maryland CNC).

With respect to his present claim, the veteran has been 
afforded two recent VA audiological compensation examinations 
to determine the severity of his hearing loss disability, and 
these contain necessary information for rating purposes.

The report of a March 2000 VA audiological examination of the 
veteran's hearing acuity, shows that the pure tone thresholds 
were 65, 70, 85, and 100 decibels in the right ear at 1000, 
2000, 3000, and 4000 hertz.  The average pure tone decibel 
loss was 80 decibels in the right ear.  Pure tone thresholds 
were measured at 75, 70, 70, and 85 decibels in the left ear 
at 1000, 2000, 3000, and 4000 hertz.  Average pure tone 
decibel loss was 75 decibels in the left ear.  This report 
also shows that speech recognition was 82 percent in the 
right ear and 80 percent in the left ear.  Diagnosis of 
bilateral sensorineural hearing loss is indicated.  The 
veteran was noted to have hearing aids that were 
satisfactory. 

Under the rating criteria, based on the March 2000 
audiological findings, the veteran's hearing acuity is level 
V for each ear, using the basic method of rating hearing 
loss.  See 38 C.F.R. § 4.85, Table VI.  This degree of 
bilateral hearing loss warrants the assignment of a 20 
percent disability evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  Rating by the alternative method for 
exceptional patterns of hearing, this examination shows level 
VII hearing in the right ear and level VI hearing in the left 
ear.  38 C.F.R. §§ 4.85, Table VIa.  This degree of bilateral 
hearing loss warrants the assignment of a 30 percent 
disability evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100. 

The most recent VA audiological examination of the veteran's 
hearing acuity, dated in December 2000, shows that the pure 
tone thresholds were 60, 60, 75, and 95 decibels in the right 
ear at 1000, 2000, 3000, and 4000 hertz.  The average pure 
tone decibel loss was 73 decibels in the right ear.  Pure 
tone thresholds were measured at 70, 65, 65, and 75 decibels 
in the left ear at 1000, 2000, 3000, and 4000 hertz.  Average 
pure tone decibel loss was 69 decibels in the left ear. 

The December 2000 audiological examination shows that the 
veteran's hearing loss is classified as level VI for the 
right ear and level IV in the left ear, using the basic 
method of rating hearing loss.  38 C.F.R. § 4.85, Table VI.  
This degree of bilateral hearing loss warrants a 20 percent 
evaluation.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  Rating by the alternative method for exceptional 
patterns of hearing, this examination shows level VI hearing 
in the right ear and level V hearing in the left ear.  
38 C.F.R. §§ 4.85, Table VIa.  This degree of bilateral 
hearing loss warrants the assignment of a 20 percent 
disability evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100. 

In sum, applying recent medical evidence to current rating 
criteria would result in a rating for bilateral hearing loss 
which is less than the 40 percent rating currently in effect.  
The preponderance of the evidence is against the claim for an 
increase in the 40 percent rating for bilateral hearing loss.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for bilateral hearing loss is denied. 



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

